      Case 1:20-cv-00698-LGS Document 69 Filed 12/10/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


NATHANIEL GARRETT DENNISON,

                                Plaintiff,                 Docket No. 1:20-cv-00698 (LGS)

       - against -
                                                           NOTICE OF MOTION

STORYFUL AMERICAS, LLC

                                Defendant.




       PLEASE TAKE NOTICE that, upon this Notice of Motion; the Declaration of

James H. Freeman and exhibits attached thereto, the memorandum of law in support

thereof and exhibits attached thereto; and the pleadings and prior proceedings herein;

James H. Freeman, an associate attorney of Liebowitz Law Firm, PLLC (“LLF”) will

move the Court, before the Honorable Lorna G. Schofield (U.S.D.J.) at the United States

District Court, 40 Foley Square, Courtroom 1106, New York, NY 10007, at a time and

date set by the Court for an Order GRANTING undersigned counsel’s motion to

withdraw as counsel of record for plaintiff Nathaniel Garrett Dennison (“Plaintiff”)

under Local Rule 1.4; for an Order directing the Clerk of Court to amend the docket so

as to designate LLF as an interested party in this action and to permit Freeman to remain

as counsel on behalf of LLF; for an Order providing that this Court will retain

jurisdiction to enforce the terms of the fully executed Settlement Agreement b/w

plaintiff Nathaniel Garrett Dennison (“Plaintiff”) and defendant Storyful Americas, LLC

(“Defendant”); and for reservation of right to file an application for attorneys’ charging

lien in favor of LLF.
        Case 1:20-cv-00698-LGS Document 69 Filed 12/10/20 Page 2 of 3




         PLEASE TAKE FURTHER NOTICE, that undersigned counsel respectfully

requests that the Court STAY the action for at least thirty (30) days to permit Plaintiff to

retain substitute counsel.

         PLEASE TAKE FURTHER NOTICE that in the event the action is not

stayed, then pursuant to Local Rule 6.1(a) and 6.3, opposition papers, if any, must be

served by December 21, 2020; and LLF’s reply, if any, must be served by December 28,

2020.


Dated: Valley Stream, New York
December 7, 2020
                                                       Respectfully submitted,

                                                       LIEBOWITZ LAW FIRM, PLLC

                                                       By: /s/jameshfreeman/
                                                       James H. Freeman
                                                       11 Sunrise Plaza, Suite 305
                                                       Valley Stream, New York 11580
                                                       (516) 233-1660
                                                       jf@LiebowitzLawFirm.com



TO:

Nathanial Garrett Dennison
ndennison@throughmyeyesfoundation.org
                                   The application is GRANTED in part and DENIED in part. Attorney James H.
Plaintiff                          Freeman is hereby withdrawn from this action as counsel for Plaintiff
                                   without prejudice to the Liebowitz Law Firm's right to file an application for
-----                              an attorneys' charging lien. See New York Rules of Professional Conduct
                                   Rule 1.16(b)(3). This action is stayed until January 8, 2021, for the purpose
Steven Glen Mintz                  of permitting Plaintiff to seek alternative counsel. The Court will not retain
Mintz & Gold LLP                   jurisdiction to enforce the terms of the Settlement Agreement.
600 Third Avenue, 25th Floor
New York, NY 10016                 The Clerk of Court is respectfully directed to designate the Liebowitz Law
(212) 696-4848                     Firm, PLLC ("LLF") as an interested party and assign Attorney James H.
                                   Freeman as counsel for LLF.

                                   SO ORDERED.

                                   Dated: December 10, 2020
                                          New York, New York
     Case 1:20-cv-00698-LGS Document 69 Filed 12/10/20 Page 3 of 3




Fax: (212) 696-1231
Email: mintz@mintzandgold.com

Kevin W. Goering
Mintz & Gold LLP
600 Third Avenue, 25th Floor
New York, NY 10016
212-696-4848
Fax: 212-696-1231
Email: goering@mintzandgold.com

Terence William McCormick
Mintz & Gold LLP
600 Third Avenue, 25th Floor
New York, NY 10016
(212) 696 4848
Fax: (212) 696-1231
Email: mccormick@mintzandgold.com

Counsel for Defendant
